Citation Nr: 0810697	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The notice must also include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  Id.  Here, the veteran has not received 
this required notice.

In the current appeal, the veteran is seeking service 
connection for diabetes mellitus, type II, claimed as a 
result of exposure to herbicides.  The veteran's private 
medical records establish a diagnosis of diabetes mellitus, 
type II, approximately 25 years after active service.

In general, VA regulations allow for presumptive service 
connection for veterans suffering from diabetes mellitus, 
type II, who have been exposed to Agent Orange during 
service.  38 C.F.R. §§ 3.307(a)(1) and 3.309(e) (2007).

Here, the veteran claims that he was exposed to Agent Orange 
while stationed with the 207th Signal Battalion at Phu Mu (a 
communications site) in Thailand.  He states that this site 
was located on the border between Thailand and Laos and that 
the site and its perimeter were frequently sprayed with a 
defoliage herbicide.  The veteran's service personnel records 
confirm that he served as a cook with the 207th Signal 
Company (Tropospheric) in Thailand from February 1967 to 
March 1968.  The veteran also submitted a "Thailand Order of 
Battle Page" which lists his aforementioned unit.

The veteran's Congressman submitted an inquiry to the Under 
Secretary of Defense with regard to the use of Vietnam-era 
herbicides in locations other than Vietnam.  In September 
2003, the Principal Assistant Deputy Under Secretary of 
Defense (on the Under Secretary's behalf) confirmed that 
there had been an extensive series of herbicide tests 
conducted near Pranburi, Thailand in 1964 and 1965.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, then a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
See Robinson v. Peake, No. 06-0905 (U.S. Vet. App. Jan. 25, 
2008).

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).  In order to comply with the procedures as provided 
for in the manual, the RO should contact C&P and request a 
review of DoD's inventory of herbicide operations.  Following 
this action, if herbicide exposure to the veteran is not 
verified, then the RO should send a request to JSRRC for 
verification as to whether the veteran was exposed to Agent 
Orange as alleged during his period of service in Thailand.

In summary, the Board concludes that this matter must be 
remanded for compliance with the procedures set forth in the 
VA Adjudication Procedure Manual.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter should explain what, if any, 
information and (medical and lay) evidence 
not previously provided to VA is necessary 
to substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
ask him to provide a detailed statement of 
his claimed herbicide exposure while 
stationed in Thailand during service.  
This statement should include supporting 
details such as the specific location, 
names of any individuals involved, and 
time frame during which the claimed 
exposure occurred.

3.  After obtaining the veteran's detailed 
statement of claimed herbicide exposure, 
the RO should comply with the evidentiary 
development noted in M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10(n).  See Robinson v. Peake, 
No. 06-0905 (U.S. Vet. App. Jan. 25, 
2008).  Specifically, the RO should 
contact C&P to request a review of DoD's 
inventory of herbicide operations.  
Following this action, if herbicide 
exposure to the veteran is not verified, 
then the RO should send a request to JSRRC 
for verification as to whether the veteran 
was exposed to Agent Orange as alleged 
during his period of service in Thailand.

4.  After completion of the above actions, 
and following any other development 
warranted by the preceding paragraphs, the 
veteran's claim should be readjudicated.  
If the benefit sought on appeal remains 
denied, then the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond thereto before the case is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



